15-1381-cv(L)
TradeWinds Airlines Inc. v. Soros

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 10th day of March, two thousand sixteen.

PRESENT:           JOSÉ A. CABRANES,
                   DEBRA ANN LIVINGSTON,
                   GERARD E. LYNCH,
                                Circuit Judges.


TRADEWINDS AIRLINES INC., COREOLIS HOLDINGS,
INC., TRADEWINDS HOLDINGS, INC.,

                              Plaintiffs-Appellants,

                              v.                              Nos. 15-1381-cv(L),
                                                              15-1366-cv(CON)

GEORGE SOROS, PURNENDU CHATTERJEE,

                              Defendants-Appellees.


FOR PLAINTIFFS-APPELLANTS:                                 CORY S. BULAND (William C. Carmody &
                                                           Shawn J. Rabin, on the brief), Susman
                                                           Godfrey LLP, New York, NY, for
                                                           TradeWinds Airlines Inc.

                                                           ELLEN R. WERTHER (Bruce J. Ressler, on
                                                           the brief), Ressler & Ressler, New York,
                                                           NY, for Coreolis Holdings, Inc., &
                                                           TradeWinds Holdings, Inc.

                                                       1
FOR DEFENDANTS-APPELLEES:                                   MARTIN B. KLOTZ, Willkie Farr &
                                                            Gallagher LLP, New York, NY, for
                                                            George Soros.

                                                            Raymond L. Fitzgerald & David J.
                                                            McCarthy, Butler, Fitzgerald, Fiveson &
                                                            McCarthy, P.C., New York, NY, for
                                                            George Soros.

                                                            Dustin F. Hecker, Posternak Blankstein &
                                                            Lund LLP, Boston, MA, for Purnendu
                                                            Chatterjee.

                                                            Kirstin T. Roy, Morrison Cohen LLP,
                                                            New York, NY, for Purnendu Chatterjee.

       Appeal from a March 31, 2015 judgment of the United States District Court for the
Southern District of New York (John F. Keenan, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

       Plaintiffs-appellants appeal from the District Court’s March 31, 2015 grant of summary
judgment to defendants-appellees. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

        “This Court reviews a grant of summary judgment by the district court de novo.” Lawrence +
Mem’l Hosp. v. Burwell, —F.3d—, 2016 WL 423702, at *5 (2d Cir. Feb 4, 2016). Upon de novo review
of the record and relevant law, we affirm, substantially for the reasons stated by the District Court in
its thorough March 31, 2015 opinion and order. See TradeWinds Airlines, Inc. v. Soros, 101 F. Supp. 3d
270 (S.D.N.Y. 2015).

                                          CONCLUSION

       We have considered all of plaintiffs-appellants’ arguments on appeal and found them to be
without merit. Accordingly, we AFFIRM the District Court’s March 31, 2015 judgment.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   2